UNITED STATES DISTRICT COURTD
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:12-CR-261-T-17TGW

LEONEL FRAGOZO.

ORDER

This cause is before the Court on:

Dkt. 128 Motion for Retroactive Application of
Sentencing Guidelines Pursuant to Amendment 782
Dkt. 134 Amendment 782 Memorandum

Dkt. 141 Notice of Federal Defender’s Office

Dkt. 145 Order Denying Motion

Dkt. 149 Motion for Retroactive Application of Sentencing
Guidelines Pursuant to Amendment 782

Dkt. 151 Amendment 782 Memorandum

Dkt. 155 Defendant’s Memorandum

Defendant Leonel Fragozo, pro se, moves for a 2-level reduction of

sentence pursuant to Amendment 782.

Defendant Fragozo entered into a Plea Agreement (Dkt. 71), pleading
guilty to Count 1 of the Indictment. Defendant Fragozo was sentenced on Count
1 on June 27, 2013 to a term of imprisonment of 262 months, a 60-month term of
supervised release; fine waived, and a special assessment fee of $100.00. At
sentencing, Defendant Fragozo was accountable for 910 kilograms of cocaine.

Count 2 was dismissed on the Government’s Motion.

The Court denied Defendant's previous Motion seeking a sentence reduction
because Defendant's base offense level remained at level 38 due to the quantity of
drugs; the amended guideline did not have the effect of lowering Defendant's

offense level.

The Court adopts and incorporates the prior Order denying Defendant
Fragozo’s Amendment 782 Motion (Dkt. 145). After consideration, the Court

Denies Defendant Fragozo’s Motion for Retroactive Application of
Sentencing Guidelines Pursuant to Amendment 782. Accordingly, it is

ORDERED that pro se Defendant Leonel Fragozo’s Motion for
Retroactive Application of Sentencing Guidelines Pursuant to Amendment
782 (Dkt. 149) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on is SA

day of November, 2019.

 

 

 

 

Copies to:
All parties and counsel of record

Pro Se Defendant:

Leonel Fragozo
56980-018

FCI Fort Dix

P.O. Box 2000

Fort Dix, NJ 08640
